Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The objection to the abstract, set forth in the Non-Final Office Action mailed on 4/01/2022 has been withdrawn because of the amendment filed on 7/01/2022.
3.	Applicant’s arguments, see remarks page 7-8, filed 7/01/2022, with respect to the rejection(s) of Claims 1, 3-7 and 9 under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Wada et al. (US 20030053257 A1) and Claims 2 and 8 under 35 U.S.C. § 103 as allegedly being unpatentable over Wada (US 20030053257 A1) in view of Yamashita (US 6459272 B1) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 8, regarding amended independent claims 1 and 7 that “Claim 1 recites, inter alia, “[a] method comprising: supplying electrical energy to ... a preamplifier including the inspection circuit, a plurality of third terminals, and a switch, the preamplifier being configured to apply voltage to a magnetic head of the magnetic disk device ...” (Emphasis added.)

Claim 7 recites, inter alia, “[a] preamplifier comprising: a plurality of first terminals configured to be connected to a magnetic head of a magnetic disk device, a detection circuit, and a switch ...” (Emphasis added.)
Wada describes “a lead conductor member for a thin-film magnetic head.” See Wada at [0010]. However, Wada is silent with respect to the features of a preamplifier with the configuration as described above in relation to claims 1 and 7. Wada therefore does not disclose the features of claims 1 and 7.
Yamashita was cited in relation to the features of dependent claims 2 and 8. Yamashita also does not disclose the features of a preamplifier with the aforementioned configuration.
In view of the above, claims 1 and 7 are patentable over the cited art alone or as combined. New claims 10 and 11 are dependent on claims 1 or 7, and are thus also patentable by virtue of their dependence at least. Applicant respectfully requests withdrawal of the rejections.”

Examiner Response:
Applicant’s arguments, see page 8 (stated above), filed 7/01/2022, with respect to the rejection(s) of claim(s) 1 and 7 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Because applicant has amended the claim which necessitates a new ground of rejection. The following limitations are now added to independent claim 1, “the plurality of second terminals being configured to be connected to a magnetic head, the flexible printed circuit board including: a preamplifier including the inspection circuit, a plurality of third terminals, and a switch, the preamplifier being configured to apply voltage to a magnetic head of the magnetic disk device through the plurality of third terminals; ………the method further comprises: connecting the first path and a second path in series by the switch with the short circuit between the two first terminals through the first probe and with a short circuit between two fifth terminals different from the two first terminals among the plurality of second terminals through a second probe different from the first probe, the second path being formed by: the two fifth terminals, two third wired lines connected to the two fifth terminals among the plurality of first wired lines; and two sixth terminals connected to the two third wired lines among the plurality of third terminals, wherein the supplying includes supplying, by the inspection circuit, the electrical energy to a third path including the first path and the second path connected to the first path in series.” which necessitates a new ground of rejection. In claim 7, “A preamplifier comprising: a plurality of first terminals configured to be connected to a magnetic head of a magnetic disk device; a switch; wherein the switch connects a first path and a second path in series with a short circuit between two first wired lines connected to two second terminals among the plurality of first terminals and with a short circuit between two second wired lines connected to two third terminals different from the two first terminals among the plurality of first terminals, the first path being formed by the two second terminals and the two first wired lines short-circuited each other, the second path formed by the two third terminals and the two second wired lines short-circuited each other, the detection circuit supplies electrical energy to a third path including the first path and the second path connected to the first path in series, and detects an electrical characteristic on the third path when the electrical energy is supplied to the third path.”
In view of applicant’s claim amendment Wada is reapplied to meet at least the amended limitation of claims 1 and 7. Because Wada discloses in Figure 1 and Figure 14 an IC chip which amplifies the read out signal and preamplifier also amplifies the signal therefore, IC chip of Wada is considered as the preamplifier and Wada discloses the amended limitation. Therefore, claims 1 and 7 is now rejected is under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 20030053257 A1) (Figure 10 in view of Figure 1 or 14) in view of Yamashita in the US Patent Number US 6459272 B1. See the rejection set forth below.

New claims 10 and 11 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (Hereinafter “Wada”) in the US patent application Publication Number US 20030053257 A1 in view of Yamashita in the US Patent Number US 6459272 B1.  See the rejection set forth below. 

For expedite prosecution applicant is invited to call to discuss the present rejection and to discuss any possible amendment to overcome the references to make the claims allowable. 

Claim Objections
Claim 7 is objected to because of the following informalities:  

Claim 7 Line 11 recites, “the detection circuit” should read “a detection circuit”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Wada et al. (Hereinafter “Wada”) in the US patent application Publication Number US 20030053257 A1 (Figure 10 of Wada in view of Figure 1 or 14 or Wada) in view of Yamashita in the US Patent Number US 6459272 B1.

Regarding claim 1, Wada teaches a method (a testing method of an HGA and a manufacturing method of an HGA, whereby electrical characteristics can be measured without increasing parasitic capacitance and parasitic inductance of the lead conductor member; Paragraph [0009] Line 3-7; FIG. 10 illustrates a structure of an HGA as another embodiment according to the present invention, FIG. 11 illustrates a structure of a flexure and a lead conductor member formed thereon of the HGA shown in FIG. 10, and FIG. 12 illustrates an enlarged structure of test connection pads shown in FIG. 11; Paragraph [0107] Line 1-6) comprising:
supplying electrical energy to a First path [106a-106d] (lead conductors are the wired line which make the path) (A lead conductor member of a thin film conductive pattern is formed on the flexure 103 along its whole length. This lead conductor member has four trace conductors 106a-106d; Paragraph [0112] Line 1-4) by an inspection circuit (measurement circuit as the inspection circuit) with a short circuit between two first terminals [111a-111d] (pads 111a-111d are the terminals) (As apparently shown in FIG. 12, the lead conductor member in this embodiment further has four test connection pads 111a-111d capable of temporally shorting with the trace conductors 106a-106d, respectively; Paragraph [0114] Line 1-4; Then, test connection pads 111a-111d and trace conductors 106a-106d are electrically short-circuited, respectively (step S24) in Figure 13; Paragraph [0126] Line 1-3) through a first probe (Then, measurement probes of a measuring instrument are contacted to the test connection pads 111a and 111b for measuring signals inputted into or outputted from the MR read head element for example of the thin-film magnetic head element through the trace conductors 106a and 106b, the measurement probes are contacted to the test connection pads 111c and 111d for measuring signal inputted into the write head element for example of the thin-film magnetic head element through the trace conductors 106c and 106d, or the measurement probes are contacted to these four test connection pads 111a-111d for measuring all of these signals; Paragraph [0127] Line 1-12), 

    PNG
    media_image1.png
    786
    809
    media_image1.png
    Greyscale

Figure 12: Modified Figure 12 of Wada
the two first terminals [111a-111e] being included in a plurality of second terminals [111a1-111a2] included in a flexible printed circuit board (To the external connection pads 110a-110e, in fact, a link FPC (flexible print circuit) not shown will be connected; Paragraph [0113] Line 10-12), the plurality of second terminals being configured to be connected to a magnetic head [101] (As apparently shown in FIG. 12, the lead conductor member in this embodiment further has four test connection pads 111a-111d capable of temporally shorting with the trace conductors 106a-106d, respectively. These test connection pads 111a-111d are arranged at a position near to the magnetic head slider 101; Paragraph [0114] Line 1-5; therefore, test connection pads as the terminals are connected to magnetic head); the flexible printed circuit board including: 
an electronic component (measurement probes of a measuring instrument; Paragraph [0127] Line 1) including the inspection circuit (a measurement instrument as the inspection circuit) and a plurality of third terminals [111c-111d]; the plurality of second terminals [111a1-111a2]; and a plurality of first wired lines [106a-106d] connecting the plurality of second terminals [111a1-111a2] and the plurality of third terminals [111c-111d], the first path being formed by: the two first terminals [111a1, [111a2]; two second wired lines (Figure 12 above shows the wired lines) connected to the two first terminals [110a] among the plurality of first wired lines (Figure 12 above shows the wired lines formed by the conductors 106a-106d); and two fourth terminals [111e] connected to the two second wired lines among the plurality of third terminals [111c, 111d]; and
detecting an electrical characteristic on the first path by the inspection circuit when the electrical energy is supplied to the first path (Then, measurement probes of a measuring instrument are contacted to the test connection pads 111a and 111b for measuring signals inputted into or outputted from the MR read head element for example of the thin-film magnetic head element through the trace conductors 106a and 106b, the measurement probes are contacted to the test connection pads 111c and 111d for measuring signal inputted into the write head element for example of the thin-film magnetic head element through the trace conductors 106c and 106d, or the measurement probes are contacted to these four test connection pads 111a-111d for measuring all of these signals, and thus electrical characteristics of the thin-film head element is obtained (step S25); Paragraph [0127] Line 1-14).
Wada in Figure 10 does not disclose that the electronic component as a preamplifier and wherein the preamplifier being configured to apply voltage to a magnetic head of the magnetic disk device through the plurality of third terminals
Wada discloses in Figure 1 an IC Chip which functions as a preamplifier wherein the preamplifier being configured to apply voltage to a magnetic head of the magnetic disk device through the plurality of third terminals (As shown in FIG. 1, the HGA is assembled by fixing a magnetic head slider 11 having at least one thin-film magnetic head element to a top end section of a suspension 10 and by mounting a drive IC chip 12 for driving the head element and for amplifying a read-out signal from the head element on a middle section of this suspension 10; Paragraph [0071] Line 1-6; IC chip apply signal to the terminal through the magnetic head). The purpose of doing so is to amplify the read out signal from the head element.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wada (Figure 10) in view of Wada (Figure 1 or Figure 14), to include a preamplifier because Wada teaches to include a preamplifier amplifies the read out signal from the head element (Paragraph [0071]).
Wada fails to teach a method, further comprising: a switch and connecting the first path and a second path in series by switch included in the electronic component with the short circuit between the two first terminals through the first probe and with a short circuit between two fifth terminals different from the two first terminals among the plurality of second terminals through a second probe different from the first probe, the second path being formed by: the two fifth terminals, two third wired lines connected to the two fifth terminals among the plurality of first wired Lines; and two sixth terminalis connected to the two third wired lines among the plurality of third terminals, wherein the supplying includes supplying, by the inspection circuit, the electrical energy to a third path including the first path and the second path connected to the first path in series.
Yamashita teaches an apparatus and a method for inspecting wiring on a circuit board, and more particularly it pertains to such circuit board inspection apparatus and method which inspect for any occurrence of a short-circuit and/or discontinuity of the wirings on the board (Column 1 Line 6-11), further comprising:
a switch [SW-P1 through SW-P7 and SW-M1 through SW-M7] ,
connecting the first path and a second path in series by switch [SW-P1 through SW-P7 and SW-M1 through SW-M7] included in the electronic component with the short circuit between the two first terminals through the first probe [P1] and with a short circuit between two fifth terminals different from the two first terminals among the plurality of second terminals through a second probe different from the first probe, the second path being formed by: the two fifth terminals, two third wired lines connected to the two fifth terminals among the plurality of first wired Lines; and two sixth terminalis connected to the two third wired lines among the plurality of third terminals (Figure 3 shows the short circuit between the two first terminals through the first probe [P1] and with a short circuit between two fifth terminals different from the two first terminals among the plurality of second terminals through a second probe different from the first probe, the second path being formed by: the two fifth terminals, two third wired lines connected to the two fifth terminals among the plurality of first wired Lines; and two sixth terminalis connected to the two third wired lines among the plurality of third terminals when the switch is on), wherein the supplying includes supplying, by the inspection circuit, the electrical energy to a third path including the first path and the second path connected to the first path in series (Those seven conductive spring probes P1 through P7, as shown in FIG. 3, form a connector unit and are connected with a current detector 8 through a multiplexor 7 which is formed by fourteen switches SW-P1 through SW-P7 and SW-M1 through SW-M7. In accordance with a selection signal given from the controller 6, the multiplexor 7 controls ON/OFF of the respective switches SW-P1 through SW-P7 and SW-M1 through SW-M7. The multiplexor 7 connects only two of the seven probes P1 through P7 with the current detector 8. More specifically, one probe member is selected with one of the P-series switches SW-P1 through SW-P7 being turned on, while another probe member is selected with one of the M-series switches SW-M1 through SW-M7 being turned on; Column 6 Line 39-49). The purpose of doing so is to perform current detection and judgment with respect to all wiring pairs of the wiring group while sequentially switching between the wiring pairs and to inspect all wirings with the ends of the wirings of the wiring group still connected with each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wada in view of Yamashita, because Yamashita teaches to connect the first path and a second path in series by switch included in the electronic component with the short circuit between the two first terminals performs current detection and judgment with respect to all wiring pairs of the wiring group while sequentially switching between the wiring pairs and inspects all wirings with the ends of the wirings of the wiring group still connected with each other.(Column 4 Line 11 -19).


Regarding claim 7, Wada teaches an electronic component (a testing method of an HGA and a manufacturing method of an HGA, whereby electrical characteristics can be measured without increasing parasitic capacitance and parasitic inductance of the lead conductor member; Paragraph [0009] Line 3-7; FIG. 10 illustrates a structure of an HGA as another embodiment according to the present invention, FIG. 11 illustrates a structure of a flexure and a lead conductor member formed thereon of the HGA shown in FIG. 10, and FIG. 12 illustrates an enlarged structure of test connection pads shown in FIG. 11; Paragraph [0107] Line 1-6) comprising:
a plurality of first terminals [111a-111d] (pads 111a-111d are the terminals) (As apparently shown in FIG. 12, the lead conductor member in this embodiment further has four test connection pads 111a-111d capable of temporally shorting with the trace conductors 106a-106d, respectively; Paragraph [0114] Line 1-4; Then, test connection pads 111a-111d and trace conductors 106a-106d are electrically short-circuited, respectively (step S24) in Figure 13; Paragraph [0126] Line 1-3) configured to be connected to a magnetic head of a magnetic disk device (As apparently shown in FIG. 12, the lead conductor member in this embodiment further has four test connection pads 111a-111d capable of temporally shorting with the trace conductors 106a-106d, respectively. These test connection pads 111a-111d are arranged at a position near to the magnetic head slider 101; Paragraph [0114] Line 1-5; therefore, test connection pads as the terminals are connected to magnetic head).
Wada in Figure 10 does not disclose that the electronic component as a preamplifier.
Wada discloses in Figure 1 an IC Chip which functions as a preamplifier (As shown in FIG. 1, the HGA is assembled by fixing a magnetic head slider 11 having at least one thin-film magnetic head element to a top end section of a suspension 10 and by mounting a drive IC chip 12 for driving the head element and for amplifying a read-out signal from the head element on a middle section of this suspension 10; Paragraph [0071] Line 1-6; IC chip apply signal to the terminal through the magnetic head). The purpose of doing so is to amplify the read out signal from the head element.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wada (Figure 10) in view of Wada (Figure 1 or Figure 14), to include a preamplifier because Wada teaches to include a preamplifier amplifies the read out signal from the head element (Paragraph [0071]).
Wada fails to teach a preamplifier, further comprising: a switch that connects the first path and a second path in series, the second path being formed by, with a short circuit between two second wired lines connected to two third terminals different from the two second terminals among the plurality of first terminals, the two third terminals and the two second wired lines short-circuited each other, wherein the detection circuit supplies the electrical energy to a third path including the first path and the second path connected to the first path in series and detects an electrical characteristic on the third path.
Yamashita teaches an apparatus and a method for inspecting wiring on a circuit board, and more particularly it pertains to such circuit board inspection apparatus and method which inspect for any occurrence of a short-circuit and/or discontinuity of the wirings on the board (Column 1 Line 6-11), further comprising:
a switch [SW-P1 through SW-P7 and SW-M1 through SW-M7] that connects the first path and a second path in series, the second path being formed by, with a short circuit between two second wired lines connected to two third terminals different from the two second terminals among the plurality of first terminals, the two third terminals and the two second wired lines short-circuited each other (Figure 3 shows switch that connects the first path and a second path in series, the second path being formed by, with a short circuit between two second wired lines connected to two third terminals different from the two second terminals among the plurality of first terminals, the two third terminals and the two second wired lines short-circuited each other), wherein the detection circuit supplies the electrical energy to a third path including the first path and the second path connected to the first path in series and detects an electrical characteristic on the third path (Those seven conductive spring probes P1 through P7, as shown in FIG. 3, form a connector unit and are connected with a current detector 8 through a multiplexor 7 which is formed by fourteen switches SW-P1 through SW-P7 and SW-M1 through SW-M7. In accordance with a selection signal given from the controller 6, the multiplexor 7 controls ON/OFF of the respective switches SW-P1 through SW-P7 and SW-M1 through SW-M7. The multiplexor 7 connects only two of the seven probes P1 through P7 with the current detector 8. More specifically, one probe member is selected with one of the P-series switches SW-P1 through SW-P7 being turned on, while another probe member is selected with one of the M-series switches SW-M1 through SW-M7 being turned on; Column 6 Line 39-49). The purpose of doing so is to perform current detection and judgment with respect to all wiring pairs of the wiring group while sequentially switching between the wiring pairs and to inspect all wirings with the ends of the wirings of the wiring group still connected with each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wada in view of Yamashita, because Yamashita teaches to connect the first path and a second path in series by switch performs current detection and judgment with respect to all wiring pairs of the wiring group while sequentially switching between the wiring pairs and inspects all wirings with the ends of the wirings of the wiring group still connected with each other (Column 4 Line 11 -19).


Regarding claim 10, Wada fails to teach a method, wherein the connecting including connecting a seventh terminal among the two fourth terminals to an eighth terminal among the two sixth terminals.
Yamashita teaches an apparatus and a method for inspecting wiring on a circuit board, and more particularly it pertains to such circuit board inspection apparatus and method which inspect for any occurrence of a short-circuit and/or discontinuity of the wirings on the board (Column 1 Line 6-11), 
wherein the connecting including connecting a seventh terminal among the two fourth terminals to an eighth terminal among the two sixth terminals (Those seven conductive spring probes P1 through P7, as shown in FIG. 3, form a connector unit and are connected with a current detector 8 through a multiplexor 7 which is formed by fourteen switches SW-P1 through SW-P7 and SW-M1 through SW-M7. In accordance with a selection signal given from the controller 6, the multiplexor 7 controls ON/OFF of the respective switches SW-P1 through SW-P7 and SW-M1 through SW-M7. The multiplexor 7 connects only two of the seven probes P1 through P7 with the current detector 8. More specifically, one probe member is selected with one of the P-series switches SW-P1 through SW-P7 being turned on, while another probe member is selected with one of the M-series switches SW-M1 through SW-M7 being turned on; Column 6 Line 39-49; Figure 3 shows connecting a seventh terminal among the two fourth terminals to an eighth terminal among the two sixth terminals by the switch). The purpose of doing so is to perform current detection and judgment with respect to all wiring pairs of the wiring group while sequentially switching between the wiring pairs and to inspect all wirings with the ends of the wirings of the wiring group still connected with each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wada in view of Yamashita, because Yamashita teaches to connect a seventh terminal among the two fourth terminals performs current detection and judgment with respect to all wiring pairs of the wiring group while sequentially switching between the wiring pairs and inspects all wirings with the ends of the wirings of the wiring group still connected with each other (Column 4 Line 11 -19).


Regarding claim 11, Wada fails to teach a preamplifier, wherein the switch connects a fourth terminal among the two second terminals to a fifth terminal among the two third terminals.
Yamashita teaches an apparatus and a method for inspecting wiring on a circuit board, and more particularly it pertains to such circuit board inspection apparatus and method which inspect for any occurrence of a short-circuit and/or discontinuity of the wirings on the board (Column 1 Line 6-11), 
wherein the switch connects a fourth terminal among the two second terminals to a fifth terminal among the two third terminals (Those seven conductive spring probes P1 through P7, as shown in FIG. 3, form a connector unit and are connected with a current detector 8 through a multiplexor 7 which is formed by fourteen switches SW-P1 through SW-P7 and SW-M1 through SW-M7. In accordance with a selection signal given from the controller 6, the multiplexor 7 controls ON/OFF of the respective switches SW-P1 through SW-P7 and SW-M1 through SW-M7. The multiplexor 7 connects only two of the seven probes P1 through P7 with the current detector 8. More specifically, one probe member is selected with one of the P-series switches SW-P1 through SW-P7 being turned on, while another probe member is selected with one of the M-series switches SW-M1 through SW-M7 being turned on; Column 6 Line 39-49). The purpose of doing so is to perform current detection and judgment with respect to all wiring pairs of the wiring group while sequentially switching between the wiring pairs and to inspect all wirings with the ends of the wirings of the wiring group still connected with each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wada in view of Yamashita, because Yamashita teaches to include switch connects a fourth terminal among the two second terminals to a fifth terminal among the two third terminals performs current detection and judgment with respect to all wiring pairs of the wiring group while sequentially switching between the wiring pairs and inspects all wirings with the ends of the wirings of the wiring group still connected with each other (Column 4 Line 11 -19).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866